 [image_002.gif]

 



May 29, 2013

 

 

Mr. Brian Bianchi
2804 Tanku Road
Cedar Park, TX 78613

 

Brian:

 

It is my pleasure to offer you a Key Employee Retention Plan.  I recognize that
much of our success is the result of your personal work and commitment to
Crossroads. I also understand that your contributions are critical to our future
success.  I applaud your past accomplishments and hope you will accept this
gesture as an indication of our faith in your continued value and loyalty to
Crossroads.

 

I am pleased to offer the following incentives to ensure you have the
opportunity to personally benefit from the shareholder value you will help
create:

 

Salary:  Immediate increase from $220,000 to $235,000.

 

Stock Options:  Subject to Board approval, which is expected within the next 30
days, you will be granted 300,000 stock options which will vest as follows:  

50,000 on Sep 1, 2013 125,000 on June 1, 2014 125,000 on June 1, 2015 

If you are terminated for any reason other than "for cause" these options will
vest per the terms of your existing Severance Agreement.



 

As a reminder, your employment with the company continues to be on an “at-will”
basis and your compensation is subject to applicable withholding.

 

Your signature indicates that you understand and accept this plan.  Again, thank
you for your dedication and continued leadership.

 



    /s/ Richard K. Coleman, Jr. 5-29-13 Richard K. Coleman, Jr. Date Interim
President & CEO       Accepted.       /s/ Brian Bianchi 6-4-13 Brian Bianchi
Date



 



 

 

 

